Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit i(1) Drinker Biddle & Reath LLP One Logan Square 18 th and Cherry Streets Philadelphia, PA 19103 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com October 14, 2008 NETS Trust 50 South LaSalle Street Chicago, IL 60603 Re: Opinion of Counsel and Consent Regarding Registration Statement on Form N-1A/Issuance of Shares Ladies and Gentlemen: We have acted as counsel for NETS Trust, a Maryland business trust (the “Trust”), organized under an Agreement and Declaration of Trust dated October 29, 2007 (the “Declaration of Trust”) in connection with the registration under the Securities Act of 1933, as amended (the “1933 Act”) and Investment Company Act of 1940, pursuant to Post-Effective Amendment No. 6 to the Registration Statement (“Registration Statement”) on Form N-1A (File Nos. 333-147077 and 811-22140), of the Trust’s shares of beneficial interest, which are divided into twenty-six portfolios (together, “Funds”) designated as follows: NETS™ S&P/ASX 200 Index Fund (Australia);
